Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-7 are pending and are considered in this Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 12/04/2018. It is noted, that applicant has filed a certified copy of the CN 201811476189.6 application as required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 13, “conversion a HTTP data message” should be “conversion of an HTTP data message”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-7 are rejected under 35 U.S.C. 103  as being uppatentable over Brady et al. ( hereinafter referred to as Brady) ( U.S. Pub. No. 2017/0180277 A1), in view of Esquiagola et al. ( hereinafter referred to as Esquiagola) (J. Esquiagola, L. Costa, P. Calcina and M. Zuffo, Swarm Computing Group, University of Sao Paulo) and further in view of Verbeeck (Niels Verbeeck, “Towards Industrical Internet of Things: The Integration of LwM2M and OPC-UA”).
As to claim 1, Brady teaches a method for transmitting an OPC UA message based on CoAP ( See at least ¶ [0014], “The selection algorithm used in this test selects the protocol that minimizes transmission time for each message size. The algorithm selects CoAP (or OPC UA, equally)”), comprising: encapsulating, by a first server, collected original data using an OPAC UA information model, encoding the encapsulated data in a binary format or extensive markup language (XML) format to obtain an OPC UA data message, and encapsulating the OPC UA data message into a payload of a constrained application protocol (CoAP) message to obtain an UA-CoAP data message (See at least ¶ [0014], “The selection algorithm used in this test selects the protocol that minimizes transmission time for each message size. The algorithm selects CoAP (or OPC UA, equally)”;  ¶ [0019], “may encapsulate the data in one or more messages according to the various protocols implemented by lower-layers communication protocols module 1060 and transmit the message across network 1030 to one or more remote devices”; and ¶ [0034], “The message payload may be constructed, formatted, and headers necessary may be added. Example formats include…Extensible Markup Language (XML)”); the first server being an OPC UA server based on CoAP (See at least ¶ [0014], “The selection algorithm used in this test selects the protocol that minimizes transmission time for each message size. The algorithm selects CoAP (or OPC UA, equally)”; ¶ [0016], “Device 1010 may be… a server computer”; and ¶ [0018], “Device 1010 may include one or more application layer communication protocol modules 1050 which may implement one or more application-layer communication protocol. Examples include CoAP, …OPC UA…”).
 Although Brady teaches the substantial features of the claimed invention, Brady fails to expressly teach wherein querying, by the first serve, whether there is a second server in a network, the second server being a proxy server that converts the CoAP into hypertext transfer protocol (HTTP); and if the 
In analogous teaching, Esquiagola exemplifies this wherein Esquiagola teaches wherein querying, by the first serve, whether there is a second server in a network, the second server being a proxy server that converts the CoAP into hypertext transfer protocol (HTTP) (See at least II. PROXY FUNDAMENTALS,  “A two-way HTTP-CoAP proxy is an entity that performs the translation between CoAP and HTTP and vice versa…a proxy should contain a server and a client for both protocols together with the necessary algorithms to perform the translation process”; and III ENABLING CoAP INTO THE SWARM, “the discovery process occurs by multicast queries…the it has to perform two or more searching steps…the existence of a proxy is necessary to guarantee the correct communication between brokers using different protocols…the discovery process by multicast”); and if the second proxy server exists, sending, by the first server, the  UA-CoAP data message to the second proxy server located at the network boundary of an underlying industrial field device, to cause the second proxy server, after receiving the data message, to convert the CoAP into the HTTP with OPC UA information being unchanged (See at least II. PROXY FUNDAMENTALS,  “A two-way HTTP-CoAP proxy is an entity that performs the translation between CoAP and HTTP and vice versa…The client must know beforehand about the proxy existence in order to use it. Figure 1a illustrates a CoAP Client making requests to an HTTP Server through a Forward Proxy”).
Thus, given the teaching of Esquiagola, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Esquiagola, Interception Proxy for HTTP and CoAP interoperability,  into  Brady, a system and method for automatic selection of an application-layer communication protocol based upon communication characteristics,  for method and system of conversion between CoAP and HTTP. One of the ordinary See Esquiagola: ABSTRACT).
Although Brady and Esquiagola teach the substantial features of the claimed invention, Brady and Esquiagola fail to expressly teach wherein convert the CoAP into the HTTP with OPC UA information being unchanged, and to form after the conversion a HTTP data message containing the original OPC UA information, and directly send the data message to a standard OPC UA client in an external network for subsequent data analysis; and if there is no second proxy server, discarding, by the first server, the UA-CoAP data message, and performing direct transmission using transmission control protocol (TCP).
In analogous teaching, Verbeeck exemplifies this wherein Verbeeck teaches wherein convert the CoAP into the HTTP with OPC UA information being unchanged, and to form after the conversion a HTTP data message containing the original OPC UA information, and directly send the data message to a standard OPC UA client in an external network for subsequent data analysis (See at least II. RELATED WORK,  “a proxy was proposed to translate messages from one network to the other. The other methods try to accomplish the transmission over CoAP by encapsulating the OPC UA message inside a CoAP message (containing the original OPC UA information)”); and if there is no second proxy server, discarding, by the first server, the UA-CoAP data message, and performing direct transmission using transmission control protocol (TCP) (See at least B. Throughput, “First, the OPC UA network is observed, where messages are sent via the TCP protocol. Therefore, an OPC UA Request response will always consist of 4 messages, a request +ACK and a response +ACK”).
Thus, given the teaching of Verbeek, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Verbeeck, the method and system of Integration of LwM2M and OPC-UA, into Esquiagola, Interception Proxy for HTTP and CoAP interoperability, and Brady, a system and method for automatic selection of an application-layer communication protocol based upon communication characteristics,  for method and system of conversion between CoAP and HTTP. One of the ordinary skills in the art would have been motivated because the method and system can be used to integrate and translate message from one network to other network (See Verbeeck: ABSTRACT).

As to claim 2, Brady, Esquiagola and Verbeeck teach the method according to claim 1.  Brady further teaches wherein, encapsulating, by the first server, the collected original data using the OPC UA information model, encoding the encapsulated data in a binary format or an extensive markup language (XML) format, and encapsulating the OPC UA data message into the payload of the constrained application protocol (CoAP) message comprises: reconstructing, by the first server, a header in constructing the data message, the header comprising a type of message function, an encoding type of OPC UA information, an option of additional CoAP function, and length of data message (See at least ¶ [0014], “The selection algorithm used in this test selects the protocol that minimizes transmission time for each message size. The algorithm selects CoAP (or OPC UA, equally)”;  ¶ [0019], “may encapsulate the data in one or more messages according to the various protocols implemented by lower-layers communication protocols module 1060 and transmit the message across network 1030 to one or more remote devices”; and ¶ [0034], “The message payload may be constructed, formatted, and headers necessary may be added. Example formats include…Extensible Markup Language (XML)”).

As to claim 3, Brady, Esquiagola and Verbeeck teach the method according to claim 1. Esquiagola further teaches wherein, querying, by the first server, whether there is a second server in the network, the second server being a proxy server that converts the CoAP into HTTP comprises: sending a request frame to query whether a border gateway or a border router has a function of proxy conversion, and determining that the second server exists if a corresponding acknowledgement frame is received; and determine that the second server does not exist if no acknowledgement frame is received within a limited period of time (See at least II. PROXY FUNDAMENTALS,  “A two-way HTTP-CoAP proxy is an entity that performs the translation between CoAP and HTTP and vice versa…a proxy should contain a server and a client for both protocols together with the necessary algorithms to perform the translation process”; II. Proxy fundamentals, “a client sends a request to a proxy in stared of sending it to the server. The proxy forwards the request to the server. The client must know beforehand about the proxy existence in order to use it”; and III ENABLING CoAP INTO THE SWARM, “the discovery process occurs by multicast queries…the it has to perform two or more searching steps…the existence of a proxy is necessary to guarantee the correct communication between brokers using different protocols…the discovery process by multicast” (using multicast query to search the proxy)).
Thus, given the teaching of Esquiagola, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Esquiagola, Interception Proxy for HTTP and CoAP interoperability, into  Brady, a system and method for automatic selection of an application-layer communication protocol based upon communication characteristics, and Verbeeck, the method and system of Integration of LwM2M and OPC-UA, for method and system of conversion between CoAP and HTTP. One of the ordinary skills in the art would have been motivated because the method and system can be used to performing the mapping between HTTP and CoAP (See Esquiagola: ABSTRACT).

As to claim 4, Brady, Esquiagola and Verbeeck teach the method according to claim 3. Verbeeck further teaches wherein, if no acknowledgement frame is received within the limited period of time, the method further comprises: discarding, by the first server, the constructed UA-CoAP data message, and transmitting the date message in a matter of UA-TCP (See at least B. Throughput, “First, the OPC UA network is observed, where messages are sent via the TCP protocol. Therefore, an OPC UA Request response will always consist of 4 messages, a request +ACK and a response +ACK”).
Thus, given the teaching of Verbeek, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Verbeeck, the method and system of Integration of LwM2M and OPC-UA, into Esquiagola, Interception Proxy for HTTP and CoAP interoperability, and Brady, a system and method for automatic selection of an application-layer communication protocol based upon communication characteristics,  for method and system of conversion between CoAP and HTTP. One of the ordinary skills in the art would have been motivated because the method and system can be used to integrate and translate message from one network to other network (See Verbeeck: ABSTRACT).

As to claim 5, Brady teaches a method for transmitting an OPC UA message based on CoAP, comprising: converting, by the second proxy server after receiving a data message, constrained See at least ¶ [0014], “The selection algorithm used in this test selects the protocol that minimizes transmission time for each message size. The algorithm selects CoAP (or OPC UA, equally)”;  ¶ [0019], “may encapsulate the data in one or more messages according to the various protocols implemented by lower-layers communication protocols module 1060 and transmit the message across network 1030 to one or more remote devices”; and ¶ [0034], “The message payload may be constructed, formatted, and headers necessary may be added. Example formats include…Extensible Markup Language (XML)”).
Although Brady teaches the substantial features of the claimed invention, Brady fails to expressly teach wherein the second server being a proxy server that converts the CoAP into the HTTP, and the first server being an OPC UA server based on CoAP; and forming, by the second proxy server after the conversion, an HTTP data message containing the original OPC UA information, and directly sending the data message to a standard OPC UA client in an external network for subsequent data analysis (
In analogous teaching, Esquiagola exemplifies this wherein Esquiagola teaches wherein the second server being a proxy server that converts the CoAP into the HTTP, and the first server being an OPC UA server based on CoAP (See at least II. PROXY FUNDAMENTALS,  “A two-way HTTP-CoAP proxy is an entity that performs the translation between CoAP and HTTP and vice versa…a proxy should contain a server and a client for both protocols together with the necessary algorithms to perform the translation process”; and III ENABLING CoAP INTO THE SWARM, “the discovery process occurs by multicast queries…the it has to perform two or more searching steps…the existence of a proxy is necessary to guarantee the correct communication between brokers using different protocols…the discovery process by multicast”).
Thus, given the teaching of Esquiagola, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Esquiagola, Interception Proxy for HTTP and CoAP interoperability,  into  Brady, a system and method for See Esquiagola: ABSTRACT).
Although Brady and Esquiagola teach the substantial features of the claimed invention, Brady and Esquiagola fail to expressly teach wherein forming, by the second proxy server after the conversion, an HTTP data message containing the original OPC UA information, and directly sending the data message to a standard OPC UA client in an external network for subsequent data analysis (
In analogous teaching, Verbeeck exemplifies this wherein Verbeeck teaches forming, by the second proxy server after the conversion, a HTTP data message containing the original OPC UA information (See at least II. RELATED WORK,  “a proxy was proposed to translate messages from one network to the other. The other methods try to accomplish the transmission over CoAP by encapsulating the OPC UA message inside a CoAP message (containing the original OPC UA information)”); and directly sending the data message to a standard OPC UA client in an external network for subsequent data analysis (See at least B. Throughput, “First, the OPC UA network is observed, where messages are sent via the TCP protocol. Therefore, an OPC UA Request response will always consist of 4 messages, a request +ACK and a response +ACK”).
Thus, given the teaching of Verbeek, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Verbeeck, the method and system of Integration of LwM2M and OPC-UA, into Esquiagola, Interception Proxy for HTTP and CoAP interoperability, and Brady, a system and method for automatic selection of an application-layer communication protocol based upon communication characteristics,  for method and system of conversion between CoAP and HTTP. One of the ordinary skills in the art would have been motivated because the method and system can be used to integrate and translate message from one network to other network (See Verbeeck: ABSTRACT).

As to claim 6, Brady, Esquiagola and Verbeeck teach the method according to claim 5. Esquiagola further teaches wherein if the second server receives a query request frame sent by the first See at least II. PROXY FUNDAMENTALS,  “A two-way HTTP-CoAP proxy is an entity that performs the translation between CoAP and HTTP and vice versa…a proxy should contain a server and a client for both protocols together with the necessary algorithms to perform the translation process”; II. Proxy fundamentals, “a client sends a request to a proxy in stared of sending it to the server. The proxy forwards the request to the server. The client must know beforehand about the proxy existence in order to use it”; and III ENABLING CoAP INTO THE SWARM, “the discovery process occurs by multicast queries…the it has to perform two or more searching steps…the existence of a proxy is necessary to guarantee the correct communication between brokers using different protocols…the discovery process by multicast” (using multicast query to search the proxy)).
Thus, given the teaching of Esquiagola, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Esquiagola, Interception Proxy for HTTP and CoAP interoperability, into  Brady, a system and method for automatic selection of an application-layer communication protocol based upon communication characteristics, and Verbeeck, the method and system of Integration of LwM2M and OPC-UA, for method and system of conversion between CoAP and HTTP. One of the ordinary skills in the art would have been motivated because the method and system can be used to performing the mapping between HTTP and CoAP (See Esquiagola: ABSTRACT).

As to claim 7, Brady, Esquiagola and Verbeeck teach the method according to claim 5. Esquiagola further teaches wherein the second proxy server runs on a boarder gateway or a boarder router, and supports a function of converting between a standard CoAP data message and a standard HTTP data message (See at least II. PROXY FUNDAMENTALS,  “A two-way HTTP-CoAP proxy is an entity that performs the translation between CoAP and HTTP and vice versa…a proxy should contain a server and a client for both protocols together with the necessary algorithms to perform the translation process”; II. Proxy fundamentals, “a client sends a request to a proxy in stared of sending it to the server. The proxy forwards the request to the server. The client must know beforehand about the proxy existence in order to use it”; and III ENABLING CoAP INTO THE SWARM, “the discovery process occurs by multicast queries…the it has to perform two or more searching steps…the existence of a proxy is necessary to guarantee the correct communication between brokers using different protocols…the discovery process by multicast” (using multicast query to search the proxy)).
Thus, given the teaching of Esquiagola, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Esquiagola, Interception Proxy for HTTP and CoAP interoperability, into  Brady, a system and method for automatic selection of an application-layer communication protocol based upon communication characteristics, and Verbeeck, the method and system of Integration of LwM2M and OPC-UA, for method and system of conversion between CoAP and HTTP. One of the ordinary skills in the art would have been motivated because the method and system can be used to performing the mapping between HTTP and CoAP (See Esquiagola: ABSTRACT).

As to claims 8-25 (Cancelled).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Lu et al. (U. S. Pub. No. 2012/0151028 A1) teaches application layer protocol support for sleeping nodes in constrained networks. Wang et al. (U. S. Pub. No. 2014/0067902 A1) teaches method and apparatus for using multiple universal resource identifiers in machine-to-machine communications. Ohba et al. (U.S. Pub. No. 2011/0271110 A1) teaches key management device, system and method having a rekey mechanism for CoAP application.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2454 02/20/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454